DETAILED ACTION
	In the claims filed on 6/30/2022, claim 21 begins with a lowercase letter. This Examiner’s Amendment replaces the one mailed on 7/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 6/30/2022 has been entered. Claims 1, 4, 7, 10, 11 and 13-22 remain pending in the application. 

Election/Restrictions
Claims 1, 4, 7, 10, 11 and 13-18 are allowable. Claims 20-22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on 9/24/2021, is hereby withdrawn and claims 20-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

This application is in condition for allowance except for the presence of claim 19 directed to a method non-elected without traverse.  Accordingly, claim 19 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claim 19.
Claim 21, line 1, Replace “the” with --The--.

Reasons for Allowance
Claims 1, 4, 7, 10, 11, 13-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2005/0244305 which teaches a substrate surface with a plurality of reaction sites with a coating material coating the substrate surface and each of the reaction sites which is hydrophilic. However, the prior art does not disclose, teach or suggest the claimed combination of having the coated substrate surface having a water contact angle of 75-90 degrees (as shown by the applicant in the response filed on 4/22/2019) and an advancing contact angle of 70-85 degrees and would have not been obvious over the prior art. Additionally, the prior art typically has the substrate surface and the reaction sites having a different hydrophilicity to help to load the reaction sites and the applicant instead has the surfaces coated with the same material and found that the water contact angle and advancing water contact angle as specified in the claims allows for the loading of the reaction sites.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796